Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on August 11, 2021. Claims 1-3, 5, 7-11, 13-23 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7-11, 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shattuck et al. US2013/0304340 (“Shattuck”) in view of Bjernetun et al. US2016/0297445 (“Bjernetun”).

Regarding claim(s) 1, 8, 15. Shattuck discloses a vehicle controller, comprising: one or more processors to: 
monitor a transmission speed associated with a transmission of a vehicle (para. 4, e.g. as transmission operation signals and engine operation signals. Such signals may be received by the transmission control module directly from the corresponding sensors); 
determine a threshold transmission speed for the transmission (fig. 2, para. 52, transmission control module 132 compares the transmission output speed signal received from the transmission output sensor 140 to a transmission speed threshold to determine whether the current rotational output speed of the transmission output shaft 112.); 
Shattuck does not explicitly disclose a plurality of transmission speed setting for a particular gear and determine an amount of braking to be applied by a braking device of the vehicle based on the transmission speed and the threshold transmission speed and automatically cause the braking device to apply the amount of braking to cause the vehicle to travel at a vehicle speed that corresponds to the threshold transmission speed. 
Bjernetun teaches another vehicle system and method specifically a plurality of transmission speed setting for a particular gear (para. 35, para. 36, e.g. FIG. 1, it is assumed that the vehicle 1 is moving with a speed v.sub.2 which is higher than the initially set speed v.sub.1, and that the freewheeling operation is active. Para. 42, e.g. multiple speed threshold for a neutral gear) and determine an amount of braking to be applied by a braking device of the vehicle based on the transmission speed and the threshold transmission speed and automatically cause the braking device to apply the amount of braking to cause the vehicle to travel at a vehicle speed that corresponds to the threshold transmission speed (para. 36, para. 37, e.g. if the actual speed becomes higher than a predetermined braking speed, i.e. if the speed v.sub.3 in position C becomes higher than a certain braking speed v.sub.B, i.e. a highest allowed speed at which the cruise control function is configured to actuate some form of braking function in order to decrease the vehicle speed,). 


	Regarding claim(s) 2, 11, 16. Shattuck in view of Bjernettun further discloses wherein the transmission speed comprises at least one of: a transmission output speed (TOS) of the vehicle while the vehicle is operating; a transmission input speed (TIS) of the vehicle while the vehicle is operating; a torque converter output speed (TCOS) of the vehicle while the vehicle is operating; a torque converter input speed (TCIS) of the vehicle while the vehicle is operating; or an engine output speed (EOS) of the vehicle while the vehicle is operating (Shattuck: para. 6, e.g. the control circuit may receive a vehicle speed signal indicative of a speed of the vehicle and calculate the output speed-to-vehicle speed ratio as a function of the transmission output speed signal and the vehicle speed signal.)

Regarding claim(s) 3. Shattuck in view of Bjernettun further discloses wherein the one or more processors, when monitoring the transmission speed, are to: determine automatic braking is enabled; and monitor the transmission speed based on the automatic braking being enabled (para. 5, e.g. a brake signal indicative of application of a brake of the vehicle). 

Regarding claim(s) 5, 13, 17, 18, 19. Shattuck in view of Bjernettun further discloses the one or more processors, when determining the threshold transmission speed, are to: identify a transmission speed setting; identify a decelerator input associated with an engine decelerator; and determine the threshold transmission speed based on the transmission speed setting and the decelerator input (para. 20, e.g. a system for controlling an automatic transmission of a vehicle may comprise a transmission output speed sensor, a throttle sensor, a brake sensor, an inclinometer, and a transmission control module. The transmission output speed sensor may be coupled to the automatic transmission and configured to generate a transmission output speed signal indicative of a rotational output speed of the automatic transmission. The throttle sensor may be configured to generate a throttle signal indicative of application of a throttle of the vehicle.)

Regarding claim(s) 7, 14, 20. Shattuck in view of Bjernettun further discloses the one or more processors, when determining the amount of braking to be applied by the braking device, are to: (para. 8, e.g. compare the transmission output speed signal to an output speed threshold). 

Regarding claim(s) 9, 10. Shattuck in view of Bjernettun further discloses wherein the transmission is a powershift transmission with at least two discrete gear ratios (para. 58, e.g. the system 130 may include a shift sensor coupled to the transmission 106, a shift selector of the vehicle 100, or other component of the vehicle 100 to detect the current shift state of the transmission 106.) 

Regarding claim(s) 21. Shattuck in view of Bjernettun further discloses wherein the transmission speed setting is based on operator input (para. 42, e.g. acceleration request from an operator of the vehicle 100 sufficient to overcome the rolling (i.e., roll-back or roll-forward) of the vehicle 100) or an input from an autonomous vehicle controller.

Regarding claim(s) 22. Shattuck in view of Bjernettun further discloses wherein the transmission speed setting indicates that the transmission is to rotate at a particular speed  (see claim 1 for Bjernettun citation).

Regarding claim(s) 23. (Shattuck in view of Bjernettun further discloses wherein the transmission speed setting indicates a minimum transmission input speed for the particular gear (see claim 1 for Bjernettun citation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.